



COURT OF APPEAL FOR ONTARIO

CITATION: Caron (Re), 2018 ONCA 613

DATE: 20180705

DOCKET: C64814

Doherty, Rouleau and Fairburn JJ.A.

IN THE MATTER OF: Marc Anthony Caron

AN APPEAL UNDER PART XX.1 OF THE
CODE

Ian McCuaig, for the appellant, Marc Anthony Caron

Joe Hanna, the Attorney General of Ontario

Jacquie Dagher, for the respondent, the Person in Charge
    of the Centre for Addiction and Mental Health

Heard and released orally: July 3, 2018

On appeal from the disposition of Ontario Review Board,
    dated November 9, 2017, with reasons dated December 27, 2017.

REASONS FOR DECISION

[1]

The appellant was found not criminally
    responsible on October 6, 2015. The index offences involve threats to cause
    death and bodily harm to his biological mother.

[2]

The appeal is from the Boards disposition dated
    November 9, 2017. Although the appellant accepts the Boards view that he must
    remain detained within the secure forensic unit of the Brockville Mental Health
    Centre, he contends that the Board acted unreasonably in allowing him only
    supervised access to the hospital grounds. The appeal rests upon this narrow
    objection to the disposition.

[3]

We see no basis to interfere with the Boards
    decision on that point. It was within the range of reasonable outcomes.

[4]

We disagree that the Board arrived at its
    decision on the basis of an unsubstantiated suggestion that the appellant had
    previously threatened a staff member at the hospital. Although there is some
    uncertainty around what took place with the staff member, the Board
    specifically noted that the allegation was not critical to its decision.

[5]

The evidentiary record supports the Boards decision
    to maintain a level of monitoring when the appellant attends on the hospital
    grounds. In particular, the appellant:

·

is at a very high risk to reoffend, even if his
    mental illness is controlled;

·

has engaged in highly anti-social behaviour in
    the past;

·

has a lengthy and serious criminal record;

·

has a high score on the psychopathy checklist;
    and

·

has potentially suffered from a sadistic
    paraphilia that has not yet been adequately assessed.

[6]

Although the appellant has done well in the
    recent past, the psychiatrist who testified at the hearing emphasized that his
    progress should be considered against the fact that he is supervised at all
    times.

[7]

The Board acknowledged that the appellant had
    made significant progress. Even so, there was evidence upon which the Board
    could arrive at the conclusion that accompanied access to the grounds was still
    required. We defer to that finding.

[8]

The appeal is dismissed.

Doherty
    J.A.

Paul
    Rouleau J.A.

Fairburn
    J.A.


